In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-036 CV

____________________


IN RE EARNEST RAY JONES




Original Proceeding



MEMORANDUM OPINION
 Earnest Ray Jones petitions for writ of mandamus to compel the trial court to rule on
a motion to dismiss an indictment.  The underlying motion to dismiss was apparently based
on a claim of a defective indictment and lack of evidence.  Jones complains of the trial
court's failure to rule on the motion, yet he attached an order by the trial court denying his
petition for writ of habeas corpus.
	To obtain mandamus relief in a criminal matter, the relator must show that he has no
other adequate remedy at law to address the alleged error and that the act the relator seeks
to compel is ministerial.  See State ex rel. Hill v. Court of Appeals for the Fifth Dist., 34
S.W.3d 924, 927 (Tex. Crim. App. 2001); Dickens v. Second Court of Appeals, 727 S.W.2d
542, 550 (Tex. Crim. App. 1987).  Jones has not provided a copy of his motion to dismiss the
indictment, and he has not documented his efforts to obtain a ruling from the trial court.
Jones has not demonstrated that the trial court abused its discretion.  See Ex parte Bates, 65
S.W.3d 133, 134-35 (Tex. App.-Amarillo 2001, orig. proceeding).  The relator has not
shown that he is entitled to the relief sought in his petition.  See Tex. R. App. P. 52.8.  We
deny the petition for writ of mandamus.
	WRIT DENIED.
								PER CURIAM

Opinion Delivered February 14, 2008
Before Gaultney, Kreger, and Horton, JJ.